 



Exhibit 10.15
IBC SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(EFFECTIVE JUNE 6, 2002)
(AMENDED FEBRUARY 3, 2004)
(AMENDED AND RESTATED NOVEMBER 11, 2004)

 



--------------------------------------------------------------------------------



 



ARTICLE I
ESTABLISHMENT AND PURPOSE
     1.1 Establishment. Effective as of June 2, 2002, Interstate Bakeries
Corporation, a Delaware corporation, hereby establishes the IBC Supplemental
Executive Retirement Plan (the “IBC SERP”). The IBC SERP is intended to provide
a supplemental executive retirement plan benefit (“SERP Benefit”) in accordance
with the provisions hereof for certain key employees and positions of the
Employer.
     1.2 Purpose. This nonqualified IBC SERP is subject to amendment or
termination at any time. The IBC SERP is an unfunded, non-tax-qualified
mechanism which may be used to enhance the Employer’s ability to retain the
services of certain Employees. The IBC SERP is intended to be an unfunded plan
for a select group of management or highly compensated employees as defined in
Section 201(2) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”).
     The IBC SERP is designed to provide SERP Benefits for certain Employees
who, on or after June 2, 2002, terminate employment with the Employer on account
of Retirement, Total and Permanent Disability or death, pursuant to the terms
and conditions herein. The SERP Benefit is a pension annuity payable for the
life of the Participant or, if the Participant is married and so elects, for the
joint lives of the Participant and his Spouse.
ARTICLE II
DEFINITIONS AND CONSTRUCTION
     2.1 Definitions. Whenever the following terms are used in this IBC SERP,
they shall have the meanings set forth below unless the context otherwise
requires, and when the defined meaning is intended herein, the first letter of
each word comprising the term will be capitalized.
     (a) Actuarial Equivalent shall mean for purposes of calculating a joint and
survivor annuity hereunder, a monthly amount of equivalent value to another
monthly amount determined using the following actuarial assumptions (or such
other assumptions as may be adopted by the Administrator from time to time upon
the recommendation of the Company’s outside actuary):
Interest: 7%
Mortality: the GAM 83 mortality table, blended 50% male/50% female
     (b) Cause shall mean (i) dishonesty by an Employee which results in direct
or indirect enrichment to the Employee at the expense of the Employer or (ii) a
willful violation of the Employee’s obligations to the Employer which results in
a material injury to the Employer or is intended to result in material injury to
the Employer. In the event the Employer terminates an Employee for Cause, the
Employer shall so notify the Employee of that fact in writing at the time of the
termination, specifying the acts or

1



--------------------------------------------------------------------------------



 



conduct claimed to constitute such Cause.
     (c) Chief Executive Officer shall mean the Chief Executive Officer of
Interstate Bakeries Corporation.
     (d) Code means the Internal Revenue Code of 1986, as amended.
     (e) Company means Interstate Bakeries Corporation, a Delaware corporation,
or its successor.
     (f) Compensation Committee means the Compensation Committee of the
Company’s Board of Directors.
     (g) Earnings means base salary for services for the Employer (other than
such items as bonuses, other incentive compensation and pay for accrued and/or
earned but unused vacation) payable by the Employer to the Employee in cash, but
before reduction for amounts voluntarily deferred by the Employee pursuant to
the Interstate Brands Companies Retirement Income Plan, the IBC Non-Qualified
Deferred Compensation Plan and the Employer’s Code Section 125 cafeteria plan.
In the case of Total and Permanent Disability, “Earnings” shall include payments
to the Employee under the Employer’s Salary Continuation Policy. The Plan
Administrator shall determine whether a particular item of income constitutes
Earnings if a question arises.
     (h) Effective Date shall be June 2, 2002.
     (i) Employee means any corporate officer or senior management employee of
the Employer.
     (j) Employer means the Company and such other employers authorized by the
Compensation Committee, as listed on Schedule B.
     (k) Final Average Earnings means the annual average of the Employee’s
Earnings during the consecutive sixty (60) months (or if the Employee’s period
of employment with the Employer is less than sixty (60) consecutive months, the
annual average of the Employee’s Earnings over his entire period of employment)
immediately preceding (i) in the case of Retirement or death, the Employee’s
Retirement or death or (ii) in the case of Total and Permanent Disability, the
last day the Employee received pay under the Employer’s Salary Continuation
policy.
     (l) Participant means an Employee who (i) is eligible to participate
pursuant to Section 3.1 (Participation) hereof and (ii) is not ineligible to
participate pursuant to Section 3.2 (Ineligible Employees).
     (m) Pension Benefit Amount means an annual single life pension annuity
benefit, calculated as follows:

2



--------------------------------------------------------------------------------



 



     1.80% of a Participant’s Final Average Earnings multiplied by his Years of
Credited Service up to twenty (20) years.
     (n) Plan Administrator is defined in Section 5.1.
     (o) Retirement shall mean retirement by a Participant who retires on or
after his Retirement Age.
     (p) Retirement Age means age sixty (60).
     (q) Retirement Date shall be a date which is the first day of the month
that falls on or after the date of Retirement.
     (r) Spouse means the spouse of a Participant who is legally married to the
Participant on the date of the earlier to occur of the Participant’s Retirement,
Total and Permanent Disability or death.
     (s) Total and Permanent Disability or Totally and Permanently Disabled
means a physical or mental disability for which the Participant qualifies for
long-term disability benefits under the Employer’s then existing group long-term
disability insurance policy or for which the Participant would qualify for
long-term disability benefits if the Participant were covered by such policy.
     (t) Years of Credited Service shall mean an Employee’s number of years (and
the fraction thereof) of full-time employment with the Employer as reflected on
the Employer’s records, including (i) years (and the fraction thereof) of such
full-time employment prior to the Effective Date of the IBC SERP and (ii) years
(and the fraction thereof) of an Employee’s full-time employment with an entity
that was acquired by the Company where immediately following such acquisition
the Company is in control of such acquired entity. For purposes of the
immediately preceding sentence, a “year of full-time employment” means each
12-month period measured from the Employee’s employment commencement date with
the Employer (or, if earlier, from the Employee’s employment commencement date
with an acquired entity referred to in the immediately preceding sentence)
during which an Employee is continuously reflected as an active full-time
employee on the Employer’s records, and “control” means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of an entity, whether through the ownership of voting securities, by
contract, or otherwise. For purposes of determining an Employee’s Years of
Credited Service under this Section 2.1(t), the bridging of service policy
adopted by the Employer from time to time shall apply whenever the Employee has
a break in service with the Employer that is bridged under such policy. Further,
in the event that after the Effective Date the Compensation Committee removes an
Employee, salary grade or position from Schedule A, or the Employee is removed
from any salary grade or position on Schedule A, then unless otherwise provided
on Schedule A, the Years of Credited Service and Final Average Earnings shall
only be recognized for purposes of this IBC SERP through the date of removal. If
the Employee whose name is removed from Schedule A or who is removed

3



--------------------------------------------------------------------------------



 



from a salary grade or position on Schedule A, or whose salary grade or position
is removed from Schedule A, is subsequently placed in a salary grade or position
on Schedule A or whose name or then current salary grade or position is added or
restored to Schedule A, that Employee’s Years of Credited Service and Final
Average Earnings shall be recognized for purposes of this IBC SERP as if the
Employee or the Employee’s salary grade or position had never been removed from
Schedule A, or the Employee had never been removed from a salary grade or
position on Schedule A.
     2.2 Gender or Number. Except when otherwise indicated by the context, any
reference to the masculine gender shall also include the feminine gender, or
vice versa, and the definition of any term in the singular shall also include
the plural, or vice versa.
     2.3 Severability. In the event that any provision of the IBC SERP shall be
held invalid or illegal for any reason, any illegality or invalidity shall not
affect the remaining parts of the IBC SERP, but the IBC SERP shall be construed
and enforced as if the illegal or invalid provision had never been inserted. The
Compensation Committee shall have the right and opportunity to correct and
remedy such questions of illegality or invalidity by amendment as provided
herein.
     2.4 Applicable Law. To the extent not controlled by the laws of the United
States of America, this IBC SERP shall be governed and construed in accordance
with the laws of the State of Missouri.
     2.5 Contractual Obligations. The IBC SERP is not an employment contract. It
does not give to any person any rights to continued employment with the
Employer. The IBC SERP does not give any person any rights to gain or to
maintain eligibility to participate in the IBC SERP at his Retirement Date or
any other date. All Employees remain subject at all times to change of
responsibility level, including, but not limited to, change of job, change of
salary, transfer, discipline, layoff, discharge and any other change of
employment status without regard for the impact that any change in employment
status might have upon an Employee’s eligibility to be a Participant in the IBC
SERP.
ARTICLE III
PARTICIPATION
     3.1 Participation. After the Effective Date, to become a Participant, the
following requirements of this Section 3.1 must be simultaneously satisfied by
any Employee. The Employee must:
     (a) be designated as a Participant by the Compensation Committee by name,
by salary grade or by position and listed on the attached Schedule A, as amended
from time to time at the discretion of the Compensation Committee;
     (b) be in the active employment of the Employer immediately prior to his
Retirement Date or, if the Employee has accrued twenty (20) Years of Credited
Service, be in active employment with the Employer immediately prior to his
death or the date he commences his final disability leave which immediately
precedes the subsequent

4



--------------------------------------------------------------------------------



 



determination that he is Totally and Permanently Disabled; and
     (c) except in the case of a Death Benefit provided under Section 4.3, have
executed any nondisclosure agreement, release or such other agreements or
documents that the Plan Administrator may require as a condition for eligibility
to receive a SERP Benefit.
     Notwithstanding anything herein to the contrary, no SERP Benefit shall,
except as otherwise provided in Section 4.8(b), be payable to any Employee so
long as such Employee continues in active employment. Further, in the event that
an Employee’s name, salary grade or position is removed from Schedule A or the
Employee is removed from a salary grade or position on Schedule A, such
Employee, if he or she satisfies the requirements of (b) and (c) above, shall
become a Participant and shall be credited with Years of Credited Service and
Final Average Earnings to the extent provided in the second to last sentence of
Section 2.1(t).
     3.2 Ineligible Employees.
     (a) No person who has retired from the Employer prior to the Effective Date
shall be eligible to be a Participant in the IBC SERP or to receive a SERP
Benefit.
     (b) Except as provided in Sections 4.3 and 4.4, no Participant shall vest
in a SERP Benefit until the date provided in Section 4.7. No Employee, except as
otherwise provided in Section 4.8, may grow into eligibility for a SERP Benefit
after his employment with the Employer is terminated.
     (c) Notwithstanding an Employee’s satisfaction of the requirements for
participation herein, such Employee may nevertheless be deemed to be ineligible
to participate or to continue to participate in the IBC SERP and such Employee
and his Spouse, if any, may be denied benefits hereunder if, upon consideration
of the facts and circumstances and any advice or recommendation of the Employer,
the Compensation Committee determines that such Employee’s employment has been
terminated for Cause or such Employee during employment or following termination
of employment has:
     (i) violated any material written Employer policies or agreement with the
Employer, or
     (ii) committed a felony or other major offense related in any manner to the
Employee’s employment with the Employer.
ARTICLE IV
SERP BENEFIT AND PAYMENT
     4.1 Form of Benefit. The IBC SERP has been created to provide certain
Employees with a specified level of pension annuity benefits.

5



--------------------------------------------------------------------------------



 



     4.2 SERP Benefit at Retirement.
     (a) The SERP Benefit payable to a Participant at Retirement (the
“Retirement Benefit”) is a monthly amount equal to one-twelfth of the Pension
Benefit Amount and is payable on the first day of each month, beginning on the
Participant’s Retirement Date, and continuing monthly thereafter for the
remainder of the Participant’s lifetime, provided that if the Participant dies
before receiving 300 monthly payments, monthly payments in the same amount shall
continue to be made to his Spouse, if any, until the earlier of the Spouse’s
death or when a total of 300 monthly payments have been made to the Participant
and his Spouse in the aggregate.
     (b) In lieu of the monthly Retirement Benefit payable under Section 4.2(a),
the Participant, if he is legally married on his Retirement Date, may elect to
receive an adjusted Retirement Benefit payable as a monthly joint and survivor
annuity to the Participant for his lifetime and, in the event he predeceases his
Spouse, payable to such Spouse for the remainder of the Spouse’s lifetime. The
monthly amount of such annuity payments to the Participant will equal the
Actuarial Equivalent of one-twelfth of the Pension Benefit Amount which would
have been paid to the Participant if he had not elected this option. The
survivor percentage elected can be 50% or 100%. Accordingly, the monthly amount
of annuity payments to the Spouse will equal 50% or 100% of the monthly joint
and survivor annuity payments payable to the Participant, depending on the
Participant’s election. The Participant must make an election to receive this
joint and survivor annuity benefit (i) within sixty (60) days prior to his
Retirement Date and (ii) in accordance with procedures established by the Plan
Administrator.
     (c) Notwithstanding anything herein to the contrary, the amount of the
Retirement Benefit calculated under Section 4.2(a) or 4.2(b), as the case may
be, shall not be actuarially increased on the basis of the Participant’s age
where the Participant retires after his Retirement Age.
     4.3 Death Benefit.
     (a) If a Participant who has reached his Retirement Age, or who has accrued
twenty (20) Years of Credited Service, dies prior to termination of employment
with the Employer, his Spouse, if any, shall be entitled to a monthly death
benefit (the “Death Benefit”) equal to one-twelfth of the Pension Benefit
Amount. Payment of a Death Benefit will commence on the first day of the month
immediately following the date on which the Participant would have attained
Retirement Age or if the Participant had attained Retirement Age prior to his
death, payment will commence on the first day of the month immediately following
the Participant’s death. Payment of a Death Benefit to the Spouse will terminate
upon the Spouse’s death or when a total of 300 monthly payments have been made
to the Spouse, whichever occurs first.
     (b) Notwithstanding any provision herein to the contrary, the Death Benefit
provided under Section 4.3(a) shall not be actuarially increased on the basis of
the Participant’s age where the Participant dies after his Retirement Age.

6



--------------------------------------------------------------------------------



 



     4.4 Disability Benefit.
     (a) If a Participant with twenty (20) Years of Credited Service terminates
employment with the Employer prior to attaining his Retirement Age due to Total
and Permanent Disability and remains Totally and Permanently Disabled until
Retirement Age, the Participant shall be entitled to a monthly disability
benefit (the “Disability Benefit”) equal to one-twelfth of the Pension Benefit
Amount. Such Disability Benefit shall commence on the first day of the month
immediately following the date on which the Participant would have attained
Retirement Age and shall continue monthly thereafter for the remainder of the
Participant’s lifetime, provided that if the Participant dies before receiving
300 monthly payments, monthly payments in the same amount shall continue to be
made to his Spouse, if any, until the earlier of the Spouse’s death or when a
total of 300 monthly payments have been made to the Participant and his Spouse
in the aggregate.
     (b) In lieu of the Disability Benefit set forth in Section 4.4(a) above, a
Participant with a Spouse may elect to receive an adjusted Disability Benefit
calculated and payable in the same manner set forth in Section 4.2(b) above. The
Participant must make an election to receive this joint and survivor Disability
Benefit (i) within sixty (60) days prior to his attainment of Retirement Age and
(ii) in accordance with procedures established by the Plan Administrator.
     (c) If a Participant who is entitled to a Disability Benefit dies prior to
his Retirement Age, his Spouse (if still married to the Participant on the date
of the Participant’s death) if any, shall receive the Death Benefit provided
under Section 4.3(a).
     4.5 Reduction, Suspension or Elimination of Benefits. The Compensation
Committee, in its sole discretion, may at any time reduce, suspend or eliminate
any SERP Benefit otherwise payable to a Participant or Spouse, if the
Participant has acted or failed to act in one or more of the ways specified in
Section 3.2(c) (Ineligible Employees). Any such reduction, suspension or
elimination of SERP Benefits payable hereunder to a Participant shall
automatically apply to any Death Benefit or survivor annuity that would be
payable hereunder to the Participant’s Spouse.
     4.6 Additional Years of Credited Service or Age and Other Adjustments. In
the sole and absolute discretion of the Compensation Committee, a Participant
may be (i) provided with additional years of age or Years of Credited Service
under this IBC SERP or (ii) provided with benefits supplemental to, or otherwise
calculated in a different manner from (including, but not limited to, the
calculation of Final Average Earnings), his SERP Benefit. Any such additional
benefit or payment provisions shall be as set forth in a separate, written
agreement with such Participant signed by the then current chairman of the
Compensation Committee which shall otherwise be subject to all the terms of this
IBC SERP.
     4.7 Contingent Rights. Except as provided in Sections 4.3, 4.4 and 6.3, no
Employee or Participant shall have a vested or future interest in, or
entitlement to, any benefits from the IBC SERP until the last day of the month
immediately preceding his Retirement Date, at which

7



--------------------------------------------------------------------------------



 



time such SERP Benefit shall be fully vested, subject only to forfeiture as
provided in Section 3.2(c) (Ineligible Employees) and Section 4.5 (Reduction,
Suspension, or Elimination of Benefits). As a non-qualified plan, any benefit
hereunder is made subject to the conditions precedent as set forth herein and to
the rights reserved herein by the Compensation Committee to increase, reduce,
suspend, or eliminate benefits hereunder, to terminate or amend the IBC SERP,
and the Compensation Committee’s discretionary authority to deem any Employee
ineligible hereunder.
     4.8 Continued Employment and Reemployment of Participant Receiving or
Having Received Benefits.
     (a) No benefits accrued under this IBC SERP may be distributed to a
Participant while the Participant remains in active employment with the
Employer.
     (b) Notwithstanding anything herein to the contrary, if a Participant who
is receiving a Retirement Benefit is subsequently reemployed, payment of such
benefit shall continue without interruption. At the time of the Participant’s
subsequent termination of employment, if he executes any additional
nondisclosure agreement, release, or such other agreements or documents the Plan
Administrator may require, his Retirement Benefit shall be recalculated and
payment of such benefit shall be adjusted to reflect any increase (but not any
decrease) in such benefit attributable to any increase in his Final Average
Earnings and any increase attributable to his additional Years of Credited
Service (but only if his Years of Credited Service upon his previous Retirement
do not equal or exceed twenty (20)). Notwithstanding anything herein to the
contrary, (i) no Death Benefit shall be payable under Section 4.3 to the Spouse
of a Participant who resumes employment under this Section 4.8(b) and (ii) the
calculation of Final Average Earnings shall not include the amount of the
Retirement Benefit being paid to such reemployed Participant.
ARTICLE V
ADMINISTRATION AND CLAIMS PROCEDURES
     5.1 Administration. The Company, acting through its Chief Executive
Officer, shall be the Plan Administrator. The Plan Administrator shall have the
discretionary authority that is expressly stated in this IBC SERP as being
delegated and empowered to the Plan Administrator and shall have the
discretionary authority to handle the day-to-day administration of the IBC SERP
and to administer and interpret the IBC SERP according to its provisions.
Meanwhile, the Compensation Committee shall have the discretionary authority
that is expressly stated in this IBC SERP as being delegated and empowered to
the Compensation Committee.
     Determinations of the Plan Administrator as to any questions arising under
this IBC SERP, including questions of construction and interpretation shall be
final, binding, and conclusive upon all persons. All determinations reserved for
the Compensation Committee herein shall be final, binding and conclusive upon
all persons.
     5.2 Plan Administrator Powers. In addition to the other powers provided
elsewhere in

8



--------------------------------------------------------------------------------



 



this IBC SERP, the Plan Administrator shall have the power and authority in its
sole and absolute discretion:
     (a) To construe and interpret the IBC SERP, determine the application of
the IBC SERP to situations where such application is unclear or disputable, to
resolve all questions arising under the IBC SERP (including questions of fact)
and make equitable adjustments for any mistakes or errors made in the
administration of the IBC SERP; provided that individual exceptions to the
provisions of the IBC SERP shall not be permitted;
     (b) To determine all questions arising in the administration of the IBC
SERP, including the power to determine the status of individuals as
Participants, the rights of Participants and their Spouses and the amount of
their respective benefits and such determination, interpretation or other action
shall, subject to the right to appeal and arbitration under Section 5.3, be
final and binding for all purposes and upon all persons;
     (c) To adopt, amend and rescind such rules, regulations and forms as it may
deem necessary for the proper and efficient administration of the IBC SERP
consistent with its purposes;
     (d) To enforce and administer the IBC SERP in accordance with its terms and
the rules, regulations and forms it adopts; to appoint others and to delegate to
them such administrative duties as the Plan Administrator shall deem
appropriate;
     (e) To take such action and establish such procedures as it deems necessary
or appropriate to coordinate benefits under this IBC SERP and any other plan;
     (f) To direct the appropriate person to make payments from the IBC SERP;
     (g) To employ such counsel, auditors, actuaries, or other specialists (who
may be counsel, auditors, actuaries or other specialists for the Company) and to
engage such clerical or other services to the extent such services are not
provided by the Company;

9



--------------------------------------------------------------------------------



 



     (h) To maintain records concerning the IBC SERP sufficient to prepare
reports, returns and other information required by the IBC SERP or by law, and
to communicate the terms of the IBC SERP and any material amendments thereto to
the Participants;
     (i) To delegate such of its powers and authorities (including the power and
authority to delegate) to such person or persons, who so consent, as the Plan
Administrator may appoint; and
     (j) To do all other things the Plan Administrator deems necessary or
desirable for the advantageous administration of the IBC SERP and to make the
IBC SERP fully effective in accordance with its terms and intent.
     5.3 Claims Procedure and Arbitration. In the event that a dispute arises
under this IBC SERP, then a written claim must be made to the Plan Administrator
within sixty (60) days from the date the payment or benefit is refused. The Plan
Administrator shall review the written claim and, if the claim is denied in
whole or in part, the Plan Administrator shall provide, in writing and within
ninety (90) days of receipt of such claim (or, if the claim is for a Disability
Benefit and the Employer’s then existing long-term disability insurance carrier
is not making the determination of whether the Participant has incurred a Total
and Permanent Disability, within 45 days of the Plan Administrator’s receipt of
such claim, subject to a 30-day extension if the Plan Administrator notifies the
claimant in writing before the end of the initial 45-day period of the reason
for the extension), the Plan Administrator’s specific reasons for such denial
and reference to the provisions of this IBC SERP upon which the denial is based
and any additional material or information necessary for the claimant to perfect
the claim. Such written notice shall further indicate the steps to be taken by
claimant if a further review of the claim denial is desired. A claim shall be
deemed denied if the Plan Administrator fails to take any action within the
aforesaid periods.
     If claimant desires a second review, the claimant shall notify the Plan
Administrator in writing within sixty (60) days of the date of the first claim
denial. Claimant may review the IBC SERP or any documents relating thereto and
submit any written issues and comments he may feel appropriate. In its sole
discretion, the Compensation Committee may then review the second claim and if
so reviewed provide a written decision within sixty (60) days of receipt of such
claim. If reviewed by the Compensation Committee, its decision shall likewise
state the specific reasons for the decision and shall include reference to
specific provisions of this IBC SERP upon which the decision is based.
     If claimant continues to dispute the benefit denial, then such dispute will
be resolved only in arbitration before a single arbitrator and not in any court
nor before any jury. The arbitration procedures shall be those provided in the
Federal Arbitration Act or, if for any reason it does not apply, the Missouri
Arbitration Act. The arbitration will be in Kansas City, Missouri, or such other
place as the claimant and Compensation Committee agree in writing. The
arbitrator will determine the amount of the arbitrator’s fees and expenses that
the claimant will pay. All arbitration hearings must commence within 90 days
after the Compensation Committee has sent its written decision to the claimant
pursuant to the immediately preceding paragraph.

10



--------------------------------------------------------------------------------



 



     5.4 Expenses. The expenses of administering the IBC SERP shall be borne by
the Company.
ARTICLE VI
MERGER, AMENDMENT, AND TERMINATION
     6.1 Merger, Consolidation or Acquisition. In the event of a merger,
consolidation, or acquisition where the Employer is not the surviving
corporation, this IBC SERP shall continue as an obligation of the surviving
corporation.
     6.2 Amendment or Modification. The Compensation Committee may amend or
modify the IBC SERP at any time; provided, however, that (i) no amendment or
modification of the IBC SERP shall deprive a Participant or Spouse of any SERP
Benefit which has become vested prior to the effective date of such amendment or
modification and (ii) no amendment or modification will reduce any Employee’s
accrued but unvested SERP Benefit below the accrued SERP Benefit which would
have vested as provided in Section 6.3(ii) had the IBC SERP terminated on the
date of such amendment or modification. The Administrator shall calculate and
shall maintain as part of the Company’s records the amount of the SERP Benefit
in (i) or (ii) of the immediately preceding sentence as of the date of the
amendment or modification where any such amendment or modification would
otherwise reduce SERP Benefits.
     6.3 Termination. In the case of a termination of the IBC SERP, (i) the
termination shall not deprive a Participant or Spouse of any SERP Benefit which
has become vested prior to the effective date of termination and (ii) each
Employee with an accrued but unvested SERP Benefit on the termination date shall
become vested in his accrued SERP Benefit as of the termination date. In the
case of an accrued SERP Benefit which becomes vested under (ii) of the
immediately preceding sentence, such accrued SERP shall be calculated as set
forth in Section 4.2 above and based on the Participant’s Years of Credited
Service and Final Average Earnings as of the IBC SERP termination date. Payment
of a Participant’s accrued SERP Benefit shall not be dependent upon his
continuation of employment with the Employer following the IBC SERP termination
date, and such Benefit shall become payable at the date for commencement of
payment of a SERP Benefit pursuant to the terms of Sections 4.2, 4.3 or 4.4
above, subject to the provisions of Section 3.2(c). The Administrator shall
calculate and shall maintain as part of the Company’s records the amount of all
vested SERP Benefits upon termination of the IBC SERP.
ARTICLE VII
MISCELLANEOUS PROVISIONS
     7.1 Funding. Benefits hereunder shall constitute an unfunded obligation of
the Employer, but the Employer may create reserves, funds, and/or provide for
amounts to be held in trust on the Employer’s behalf. Payment of benefits may be
made by the Employer, or on behalf of the Employer by such a trust or through a
service or benefit provider to the Employer or such trust. No Participant,
Employee, or any other person shall have any right, title, or interest
whatsoever in or to, or any preferred claim in or to, any such trust assets or
to any other investment reserves, accounts, or funds that the Employer may
purchase, establish, or

11



--------------------------------------------------------------------------------



 



accumulate to aid in providing the payments described in this IBC SERP. Nothing
contained in this IBC SERP, and no action taken pursuant to its provisions,
shall create or be construed to create a trust or a fiduciary relationship of
any kind between the Employer and a Participant, Employee, or any other person.
     7.2 Tax Withholding. The Employer shall withhold or cause to be withheld
from any benefit payments (and, where necessary, any other amounts payable by
the Employer) any withholding or other taxes required to be withheld with
respect to such payment and such sum as the Employer may reasonably estimate as
necessary to cover any withholding or other taxes which may be due and owing as
a result of any SERP Benefit or the creation or maintenance of this IBC SERP.
     7.3 Other Plans. No benefit payable hereunder shall be deemed compensation
to the Participant for the purposes of computing benefits to which such
Participant may be entitled under any other plan or arrangement of the Employer
for the benefit of its employees.
     7.4 Anti-assignment and Nontransferability. An Employee, Participant,
Spouse or other person shall have no rights, by way of anticipation or
otherwise, to assign or otherwise dispose of any interest under this IBC SERP,
nor shall rights be assigned or transferred by operation of law. No SERP
Benefits hereunder may be assigned.
ARTICLE VIII
SUSPENSION
     8.1 Suspension. This IBC SERP was suspended upon notice to Participants
effective November 11, 2004. Effective as of that date, all SERP Benefits,
payments, accruals, interest and other benefits under this IBC SERP were thereby
suspended until such time as the Company determines otherwise.
IN WITNESS WHEREOF, the Company has caused this IBC SERP to be executed and
adopted by its duly authorized officer effective as of June 2, 2002, amended
February 3, 2004, and amended November 11, 2004.

         
 
  INTERSTATE BAKERIES CORPORATION      
 
  /s/ Antonio C. Alvarez II    
 
       
 
  Antonio C. Alvarez II    
 
  Chief Executive Officer       
 
  /s/ Kent B. Magill    
 
       
 
  Kent B. Magill    
 
  Vice President, General Counsel and Corporate Secretary    

12



--------------------------------------------------------------------------------



 



SCHEDULE A
TO THE IBC SERP
PARTICIPANTS

14



--------------------------------------------------------------------------------



 



SCHEDULE B
TO THE IBC SERP
PARTICIPATING EMPLOYERS
Interstate Brands Corporation
Interstate Brands West Corporation

15



--------------------------------------------------------------------------------



 



Table of Contents

         
IBC SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
    1  
 
       
ARTICLE I ESTABLISHMENT AND PURPOSE
    1  
 
       
1.1 Establishment
    1  
 
       
1.2 Purpose
    1  
 
       
ARTICLE II DEFINITIONS AND CONSTRUCTION
    1  
 
       
2.1 Definitions
    1  
 
       
2.2 Gender or Number
    4  
 
       
2.3 Severability
    4  
 
       
2.4 Applicable Law
    4  
 
       
2.5 Contractual Obligations
    4  
 
       
ARTICLE III PARTICIPATION
    4  
 
       
3.1 Participation
    4  
 
       
3.2 Ineligible Employees
    5  
 
       
ARTICLE IV SERP BENEFIT AND PAYMENT
    5  
 
       
4.1 Form of Benefit
    5  
 
       
4.2 SERP Benefit at Retirement
    6  
 
       
4.3 Death Benefit
    6  
 
       
4.4 Disability Benefit
    7  
 
       
4.5 Reduction, Suspension or Elimination of Benefits
    7  
 
       
4.6 Additional Years of Credited Service or Age and Other Adjustments
    7  
 
       
4.7 Contingent Rights
    7  
 
       
4.8 Continued Employment and Reemployment of Participant Receiving or Having
Received Benefits
    8  
 
       
ARTICLE V ADMINISTRATION AND CLAIMS PROCEDURES
    8  

i



--------------------------------------------------------------------------------



 



         
5.1 Administration
    8  
 
       
5.2 Plan Administrator Powers
    8  
 
       
5.3 Claims Procedure and Arbitration
    10  
 
       
5.4 Expenses
    11  
 
       
ARTICLE VI MERGER, AMENDMENT, AND TERMINATION
    11  
 
       
6.1 Merger, Consolidation or Acquisition
    11  
 
       
6.2 Amendment or Modification
    11  
 
       
6.3 Termination
    11  
 
       
ARTICLE VII MISCELLANEOUS PROVISIONS
    11  
 
       
7.1 Funding
    11  
 
       
7.2 Tax Withholding
    12  
 
       
7.3 Other Plans
    12  
 
       
7.4 Anti-assignment and Nontransferability
    12  
 
       
ARTICLE VIII SUSPENSION
    12  
 
       
8.1 Suspension
    12  

ii